        Case 4:19-cv-02321 Document 17 Filed on 05/18/20 in TXSD Page 1 of 3



                          UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS

Angelica Arteaga

v.                                                         Case Number: 4:19−cv−02321


PDVSA Services, Inc.


                                 SCHEDULING ORDER

1.    MOTIONS TO JOIN NEW PARTIES OR TO AMEND
      PLEADINGS will be filed by September 11th, 2020
      Party requesting joinder will furnish copy of this
      Scheduling Order to new parties.

2.    EXPERT WITNESSES for the plaintiff will
      be named and a report furnished by September 11th, 2020

3.    EXPERT WITNESSES for the defendant will be
      named and a report furnished within 30 days of the
      deposition of the plaintiff's last expert,
      but not later than October 9th, 2020.

4.    DISCOVERY must be completed by November 30th, 2020
      Counsel may, by agreement, continue discovery
      beyond the deadline, but there will be no intervention
      by the court; no continuance will be granted because
      of information acquired in post-deadline discovery.

5.    DISPOSITIVE MOTIONS will be filed by November 30th, 2020


6.    MEDIATION, if appropriate, must be completed by October 30th, 2020
      Case 4:19-cv-02321 Document 17 Filed on 05/18/20 in TXSD Page 2 of 3



7.     JOINT PRETRIAL ORDER will be filed by:
       Plaintiff is responsible for filing the Pretrial Order on time.

       The JOINT PRETRIAL ORDER shall be filed on or
       before this date even if a motion for continuance is pending.
       All MOTIONS IN LIMINE shall be submitted with Pretrial
       Order. FAILURE TO TIMELY FILE A JOINT PRETRIAL
       ORDER WILL SUBJECT THIS CASE TO DISMISSAL
       WITH PREJUDICE in accordance with all applicable rules.


8.     The PRETRIAL CONFERENCE will be held at
        2:00 pm on this date:

9.     Any depositions to be considered at a bench trial shall
       be submitted to chambers at least five (5) days before trial.

10.    A          TRIAL is set for 9:30 a.m. on:

       ETT:       2-3     day(s)



       SIGNED at Houston, Texas, this           day of              , 2020.




                                    _____________________________________
                                    CHRISTINA BRYAN
                                    UNITED STATES MAGISTRATE JUDGE
Case 4:19-cv-02321 Document 17 Filed on 05/18/20 in TXSD Page 3 of 3
